Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings

Figures 3, 5, 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.  In this case the “This construction has as an advantage that it allows for improved flow characteristics …” should be deleted.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claes (2009/0163260).

[AltContent: textbox (Common channel)][AltContent: arc][AltContent: textbox (the side walls of the adjacent outlet segments inclined toward one another @ 5 - 20 degrees)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    544
    452
    media_image1.png
    Greyscale



[AltContent: textbox (a lower surface of each outlet segment curves away from the tangent presenting a concave face to the tangent, an upper surface of the outlet segment is curved, shadowing the curvature of the lower surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    438
    536
    media_image2.png
    Greyscale



1. A fan unit for a cleaning unit comprising at least two fan wheels, each fan wheel (22) being enveloped by a fan wheel housing (23) having at least one inlet segment (shown/taught above) and at least one outlet segment (shown/taught above) extending tangentially from the fan wheel housing, 
each of the at least one outlet segments being connected to a common channel section (marked up) 
wherein each vertical side wall of an outlet segment adjacent another outlet segment is inclined toward the vertical side wall of the other outlet segment (marked up). 

2. The fan unit according to claim 1, wherein each vertical side wall of the outlet segment adjacent another outlet segment is inclined toward the vertical side wall of the other outlet segment at an angle between 5 and 20 degrees (marked up). 

3. The fan unit according to claim 1, wherein upper and lower walls of each outlet segment are curved away from a tangent extending away from the fan wheel housing (marked up). 

4. The fan unit assembly according to claim 3, wherein the lower wall of each outlet segment comprises a concave surface to the tangent (marked up). 

7. A cleaning unit for a combine harvester (fig 1) comprising the fan unit according to claim 1. 

8. A combine harvester (fig 1) comprising the cleaning unit according to claim 7.



The following are already addressed above, unless otherwise noted:

5. The fan unit for a cleaning unit comprising at least two fan wheels, each fan wheel being enveloped by a fan wheel housing having at least one inlet segment and at least one outlet segment extending tangentially from the fan wheel housing, 
each outlet segment being connected to a common channel section wherein an upper and a lower wall of each outlet segment are curved away (marked up) from a tangent extending away from the fan wheel housing. 

6. The fan unit according to claim 5, wherein the lower wall of each outlet segment presents a concave surface to the tangent (marked up). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Biggerstaff et al (2014/0357332) teaches an upper and a lower wall of each outlet segment are curved away from a tangent extending away from the fan wheel housing (fig 4).

Weichholdt (2006/0287018) teaches the curved profile of the lower outlet wall (fig 3).

GLAUFBITZ (DE19501828) teaches the side walls of the adjacent outlet segments inclined toward one another @ 5 - 20 degrees:

[AltContent: arc][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    512
    501
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671